PER CURIAM.
In this case plaintiffs sue the City of Kenner, the Kenner Fire Department Emergency Ambulance, a division of the City of Kenner, and CNA Insurance Company, their insurer, to recover damages arising from an accident to a minor child. The infant fell and struck his head; because he stopped breathing, the Kenner ambulance was summoned. The infant’s resulting coma is blamed on negligence of the ambulance personnel.
The trial court granted a motion for summary judgment and the court of appeal affirmed. Both courts held that R.S. 37:1732 granted Kenner immunity.
The immunity granted in R.S. 37:1732(B) is to firemen and others, and is designated as personal to the fireman and “... shall not inure to the benefit of any employer ... nor ... any insurer, except that no parish governing authority ... shall be liable ... ” Both courts below held that the words “parish governing authority” included the City of Kenner.
The words of the statute are clear and its expressions are not dubious. “When a law is clear and free from all ambiguity, the letter of it is not to be disregarded, under the pretext of pursuing its spirit.” C.C. 13.
The judgment of the court of appeal is reversed, and the case is remanded to the court of appeal for reconsideration and decision not inconsistent with this opinion.